EXHIBIT 10.28

AMENDMENT NO. 1  TO

AMENDED AND RESTATED

MSR RECAPTURE AGREEMENT

Amendment No. 1 to Amended and Restated MSR Recapture Agreement,  effective as
of December 1, 2017 (the “Amendment”), by and between PennyMac Loan Services,
LLC, a Delaware limited liability company (the “Servicer”), and PennyMac Corp.,
Delaware corporation (the “MSR Owner”).

RECITALS

WHEREAS, the Servicer and the MSR Owner are parties to that certain Amended and
Restated MSR Recapture Agreement, dated as of September 12, 2016 (the “Existing
MSR Agreement” and, as amended by this Amendment, the “MSR
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing MSR Agreement.

WHEREAS, the Servicer and the MSR Owner have agreed, subject to the terms and
conditions of this Amendment, that the Existing MSR Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing MSR
Agreement.

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Servicer and the MSR Owner hereby agree that the Existing
MSR Agreement is hereby amended as follows:

SECTION 1.  Definitions. Section 1.01 is hereby amended by deleting the
definitions of “Assignment Date”, “Replacement Mortgage Loan”, “Replacement
Portfolio”, “Retained Mortgage Loan”, and “Retained Portfolio”  in their
entirety.

SECTION 2.   MSR Recapture. Sections 3.02(c), (d) and (e) of the Existing MSR
Agreement is hereby amended by deleting them in their entirety and replacing
them with the following language:

(c)        The MSR Owner hereby waives any right it has to contractually
prohibit the Servicer from soliciting the Mortgage Loans in the Portfolio. In
consideration for such waiver and for other value received, if, during any
calendar month, the Servicer or its Affiliates originate new residential
mortgage loans the proceeds of which are used to refinance a Mortgage Loan in
the Portfolio (such new mortgage loan, a “New Mortgage Loan”), the Servicer
shall wire to the MSR Owner cash in an amount equal to 30% of the fair market
value of the Servicing Rights related to all of the New Mortgage Loans
originated during such month. Such payment shall be made within five (5)
calendar days of the Mortgage Loan Identification Date related to such month.

(d)        Not later than the Mortgage Loan Identification Date related to each
month in which the Servicer or an Affiliate thereof has originated New







--------------------------------------------------------------------------------

 



Mortgage Loans, the Servicer shall prepare and maintain a schedule (or
schedules), available upon the MSR Owner’s request, (i) identifying each such
New Mortgage Loan and the related Mortgage Loan in the Portfolio that was
refinanced using proceeds of such New Mortgage Loan, and (ii) setting forth the
Servicer’s calculations of the fair market value of the Servicing Rights
relating to such New Mortgage Loans.  The Servicer and the MSR Owner shall
cooperate in good faith to resolve any objections made by the MSR Owner to such
calculations.

SECTION 3.    Exhibits.  Exhibit A of the Existing MSR Agreement is hereby
amended by deleting it in its entirety and replacing it with the form attached
hereto as Exhibit A.

SECTION 4.    Conditions Precedent.  This Amendment shall become effective as of
the date first set forth above (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

4.1     Delivered Documents.  On the Amendment Effective Date, each party shall
have received the following documents, each of which shall be satisfactory to
such party in form and substance:

(a)     this Amendment, executed and delivered by duly authorized officers of
the Servicer and the MSR Owner; and

(b)     such other documents as such party or counsel to such party may
reasonably request.

SECTION 5.    Representations and Warranties.  Each party represents that it is
in compliance in all material respects with all the terms and provisions set
forth in the Existing MSR Agreement on its part to be observed or performed.

SECTION 6.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing MSR Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 7.    GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 8.    Counterparts.  This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 9.    Conflicts.  The parties hereto agree that in the event there is
any conflict between the terms of this Amendment, and the terms of the Existing
MSR Agreement, the provisions of this Amendment shall control.

[SIGNATURE PAGE FOLLOWS]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

The Servicer:

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Douglas Jones

 

 

Name: Douglas Jones

 

 

Title:   President

 

 

 

 

 

 

The MSR Owner:

PENNYMAC CORP.

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name: Andrew S. Chang

 

 

Title:   Senior Managing Director and

 

 

Chief Financial Officer

 

 

 



Signature Page to Amendment No. 1 to

Amended and Restated MSR Recapture Agreement

--------------------------------------------------------------------------------

 



EXHIBIT A

(Reserved)

A-1

--------------------------------------------------------------------------------